1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.      A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 16, 2021 has been entered.
Drawings
3. 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
v) Presented in a form having not sufficient clarity and contrast between the paper and the writing thereon not to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 					   Claim Rejections - 35 USC § 103
4.  	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5. 	   Claims 1-14 are being unpatentable over  Daly et al [US20090035987] in view of Tang [US2003/0082950].
 	Claims 1 and 8, Daly et al disclose a cable strain relief apparatus, comprising a back shell [shell of connector 120] attached to a connector 120 with a plurality of holes [where four pins 124 located] and; the clamp 130 [or shrink tubing or cover] attached to back shell [of connector 120] and; a plurality of the [cavities] holes [where plurality of the pins 124 located] between the back shell and the clamp [shrink tubing or cover] are used to pass a plurality of wires A /cables A attached to a plurality of connectors 162. Daily et al disclose the invention generally as claimed, but does not show a plurality of RF wires/cables . However, Tang teaches a plurality of RF wires/cables. It would have been obvious to one having ordinary skill at the time the invention was made to modify the cable of Daly et al to be the RF cable as taught by for the purpose of user needed.
Claims 2 and 9, Daly et al disclose the cable strain relief apparatus of claim 1 where the back shell can be rotated to provide the clamping in any desired direction [fig. 8].
Claims 3 and 10, Daly et al disclose the cable strain relief apparatus of claim 1 where the back shell remains attached to the connector solely by having the plurality of cables passing through.
 	Claims 4 and 11, Daly et al disclose the cable strain relief apparatus of claim 1 where the back shell is physically attached to the plurality of connectors.
Claims 5 and 12, Daly et al disclose the cable strain relief apparatus of claim 1 where it is used for improved alignment between the plurality of connected cables at the connector.
Claims 6 and 13, Daly et al disclose the cable strain relief apparatus of claim 1 where a thickness of the back shell, [the shrink tubing] and the clamp is used to provide accommodation to small spaces leading to better integration.
 	Claims 7 and 14, Daly et al disclose the cable strain relief apparatus of claim 1 where the cable is individually repairable or replaceable.

    PNG
    media_image1.png
    203
    341
    media_image1.png
    Greyscale

Applicant argues that  
 	“Applicant believes that Examiner does a simplistic analysis of when Examiner states: “Daly et al disclose the invention generally as claimed, but does not show a plurality of RF cables.”
	Is not persuasive. Because as seen figures 3 and 8 of Applicant’s invention, a plurality of the cavities [where the elements 305 extended out of back shell 804], the black wires 803 is labeled as wires/cables; thus, Daly et al does have the individual wires A/cables A. 
	For the RF cables, on page 2, on Daily et al reference, [0029], lines 1-3, Daily et al state that “the connector 100 is not limited to being an S-video connector but can be other types of connector that employs the elements discussed herein”; thus, the RF cable of Tang is only used to apply on the S-video cable of Daily et al for the purpose of user needed; since applicant has not disclosed that solves any stated problem or is for any particular purpose and it appears that the apparatus of Daly et al would perform equally well with Applicant’s apparatus. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831